Citation Nr: 0621624	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  98-18 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for blindness in 
the right eye, currently evaluated as 30 percent disabling.  

2.  Competency to handle disbursement of funds.  


WITNESSES AT HEARING ON APPEAL

Appellant and acquaintance


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to 
September 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

In May 2003, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The veteran's right eye has no light perception, and 
there is no evidence of a cosmetic defect or enucleation in 
the right eye.  

2.  The corrected distant visual acuity in the left eye is 
20/35.  

3.  The medical evidence of record shows that the veteran 
lacks the mental capacity to manage his own affairs.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for blindness in the right eye have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321, 3.350, 4.75, 4.76a, 4.79, 4.80, 4.84a, 
Diagnostic Codes 6009, 6027- 6029, 6061-6079, Tables IV and V 
(2005).   

2.  The veteran is not competent to handle the disbursement 
of VA funds. 38 U.S.C.A. § 501(a); 38 C.F.R. § 3.353(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Unhealed injury of eye (Diagnostic Code 6009), in chronic 
form, is be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
A minimum rating of 10 percent may be assigned during active 
pathology. 38 C.F.R. § 4.84a.
 
Loss of use or blindness of one eye, having only light 
perception, will be held to exist when examination of the 
eyes reveals that perception of objects, hand movements, or 
counting fingers cannot be accomplished at 3 feet, lesser 
extents of vision, particularly perception of objects, hand 
movements, or counting fingers at distances less than 3 feet 
being considered of negligible utility. 38 C.F.R. § 4.79 
(2005).  Blindness in one eye (having only light perception) 
warrants a 30 percent evaluation when corrected visual acuity 
in the other eye is 20/40 or better. 38 C.F.R. §§ 4.75, 
4.84a, Diagnostic Code 6070 (2005).

The rating scheme is in some respects a rather mechanical one 
regarding visual acuity.  Given the current status of the 
appellant's disability, and the current rating criteria, a 
higher rating than 30 percent would require greater 
impairment of visual acuity in the nonservice connected left 
eye than currently demonstrated.  

On VA examination in January 1998, the veteran has no light 
perception in the service connected right eye and corrected 
vision in the left eye of 20/20.  The examiner found that the 
left eye was within normal limits.  These findings were also 
noted on VA examination in April 1996, where the examiner 
also stated that there was an old scar at the right upper lid 
with no ptosis and normal lid function.  The examiner found 
that the veteran had blindness in the right eye and myopia, 
presbyopia of the left eye fully corrected with glasses.  

Most recently on VA examination in September 2005, the VA 
examiner noted that the veteran had no light perception in 
the service-connected right eye.  Vision in the left eye was 
as follows: corrected near vision 20/30; and corrected far 
vision 20/35.  The eyelids were normal with no functional 
abnormality noted.  

The appellant has been assigned a 30 percent evaluation for 
blindness of the right eye.  Based on findings of no light 
perception for the right eye and 20/35 for the left eye 
(because blindness on the left side is not shown), 38 C.F.R. 
§ 4.84a, Table V produces a disability percentage evaluation 
of 30 percent under Diagnostic Code 6070.  The Board notes 
that 38 C.F.R. § 4.84(a) states that there is a finding of 
light perception only in the service-connected eye; however 
the Code does not provide for a higher disability rating for 
a change from light perception only to no light perception at 
all in one eye.  Thirty percent is the maximum schedular 
amount available for blindness in the right eye, with no 
blindness in the left eye.  A higher rating (40 percent) 
would be assignable for anatomical loss of the right eye, but 
this is not shown in the veteran's case.  Diagnostic Code 
6066.  

When only one eye's disability is recognized as entitled to 
compensation, the maximum evaluation for total loss of vision 
of that eye is 30 percent, unless there is (a) blindness in 
the left eye; (b) enucleation of the right eye; or (c) 
serious cosmetic defect.  38 C.F.R. §§ 3.383, 4.80.  None of 
those criteria are met here.  As discussed above, the visual 
acuity in the appellant's left eye is 20/35.   The right eye 
has not been enucleated.  Additionally, the RO has not 
recognized any cosmetic defect as entitled to compensation.  
While a scar was noted on VA examination in April 1996 as 
well as in September 2005, the veteran does not contend and 
the evidence does not reveal that the scar is disfiguring 
(old or new DC 7800), painful (old or new Diagnostic Code 
7804), unstable or ulcerated (old or new Diagnostic Code 
7803), or limits function (old and new Diagnostic Code 7805).  
38 C.F.R. Part 4, § 4.118, Diagnostic Codes 7899, 7803, 7804, 
7805 (prior to August 30, 2002); 38 C.F. R. Part 4 § 4.118 
Diagnostic Codes 7800, 7803 to 7805 (effective August 30, 
2002).  

The Board has considered whether the appellant's disability 
could be evaluated under any other Diagnostic Codes, but 
finds that a rating higher than 30 percent is not warranted 
under any Diagnostic Code.  As the appellant clearly retains 
both eyes, the provisions of 38 C.F.R. § 4.84a, Diagnostic 
Code 6066, are not for application.  In addition, as there is 
no entitlement established for impairment of ocular muscle 
function, the provisions of 38 C.F.R. § 4.84a, Diagnostic 
Code 6090, are also not for application.  

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 30 percent evaluation for the right 
eye disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's right eye 
disability has presented such an unusual or exceptional 
disability picture at any time as to require an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b). The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from disability in civil occupations. 38 U.S.C.A. § 
1155. "Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." 38 C.F.R. § 4.1.




Competency

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to mange his 
or her own affairs, including disbursement of funds without 
limitation.  38 C.F.R. § 3.353(a) (2005).  There is a 
presumption in favor of competency.  38 C.F.R. § 3.353(d).  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to mange his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  Medical opinion is required for the rating 
agency to make a determination of incompetency.  Unless the 
medical evidence is clear, convincing and leaves no doubt as 
to the person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c) (2005).

The Board has reviewed the evidence of record and concludes 
that the veteran is not competent to handle the disbursement 
of VA benefits.  In so finding, the Board acknowledges the 
presumption in favor of competency.  See, 38 C.F.R. § 
3.353(d). Here, however, there overwhelming evidence 
supporting a finding of incompetency.  Initially, in July 
1997, the RO in Jackson, Mississippi proposed that the 
veteran be found incompetent, based on a VA outpatient 
psychiatry records dated in April 1997 which found that the 
veteran was incompetent to handle his financial affairs, and 
a July 1997 memorandum from a VA social worker who indicated 
that the veteran had repeatedly shown that he is unable to 
budget his funds and was incompetent to manage his funds.  
The veteran was informed of that finding that same month.  He 
did not respond to the notice and he subsequently moved to 
Arkansas.  In June 1998, the RO in North Little Rock Arkansas 
found that the veteran was incompetent to handle his funds.  

In a November 1998 private psychological evaluation, the 
examiner, after examining the veteran, found that the veteran 
had a thought disorder and that he should probably have a 
guardian appointed to assist him in making important 
decisions and managing his money.  This examination included 
a review of prior medical records, and the examiner stated 
that objective testing could not be administered due to 
marked symptoms of disordered thinking.  The examiner noted 
that the veteran continued to experience paranoid, delusional 
and disordered thinking.  Further, in a December 1998 
addendum this examiner stated that a review of the veteran's 
records and his findings indicate that the veteran's thinking 
processes are seriously impaired.  It was stated that the 
veteran's ability to use reason and logic and engage in 
rational problem is deficient.  It was opined that the 
veteran's interests would best be served if he had a guardian 
to assist him in making important decisions and managing his 
financial affairs.  

Further on VA examination in September 2005, the examiner 
reviewed the claims file and examined the veteran.  The 
veteran's background, family history and medical history were 
reviewed and the veteran was examined.  The examiner 
diagnosed psychosis schizophrenia paranoid type and the 
examiner determined that the veteran is not competent to 
handle his finances.  It was noted that the veteran is 100% 
service-connected for schizophrenia.  It was noted that the 
veteran had no sense of budget and how much he would need to 
pay for the standard monthly bills.  He had no idea how much 
of his money went for living expenses.  The examiner stated 
that the veteran's interests would best be served by having a 
guardian to help manage his financial affairs as well has 
having someone to outline his month expenses.  

Both of the above noted examiners had opinions were offered 
following a complete mental examination of the veteran and an 
accompanying review of the veteran's medical records.  They 
are therefore found to be probative.  Moreover, the recent VA 
examiner provided a specific rationale for his decision, 
which is supported by the evidence of record.  Additionally, 
it is noted that no contrary opinion is associated with the 
claims file.  While a May 2002 private report found that the 
veteran had factual and rationale understanding of 
proceedings against him in a court proceeding and the 
capacity to assist effectively his attorney in his defense, 
this finding is not material to the issue of the veteran's 
ability to handle his funds for VA purposes, and has little 
probative value regarding this claim.  

For all of the foregoing reasons, the incompetency finding 
should stand.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice on the issues on 
appeal in April 2005 and the letter was resent to a second 
address that belongs to the veteran.  That letter properly 
complied with the requirements noted above.   This was after 
the initial denials of both issues.  The Court acknowledged 
in Pelegrini at 120 that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which he has 
received.  The requisite notice was ultimately provided to 
the appellant before the final transfer and certification of 
the case to the Board, and he had ample time in which to 
respond to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, N. 05-
7157 (Fed. Cir. Apr. 5, 2006).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of the issues on appeal will 
not result in any prejudice to the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of for Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the issues on appeal.  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes that the preponderance of the 
evidence is against the appellant's claims, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, he 
has been examined and opinions have been rendered, and 
records have been obtained.  He has not identified any 
records which could be pertinent to his claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER


An increased evaluation for blindness in the right eye, 
beyond 30 percent is denied.  

The veteran is not competent to handle disbursement of funds, 
and the claim is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


